Exhibit 10.7

MORTGAGE

ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND

FIXTURE FILING

Recorder’s Cover Sheet

Preparer Information: (name, address and phone number)

Bracewell & Giuliani LLP, 1445 Ross Avenue, Suite 3800, Dallas, Texas
75202-2711, Attention: Alfred G. Kyle, Esq.

Taxpayer Information: (name and complete address)

Webster City IA Assisted Living Owner, LLC, 450 South Orange Avenue, Orlando,
Florida 32801

Webster City IA Assisted Living Tenant, LLC, 450 South Orange Avenue, Orlando,
Florida 32801

Return Document To: (name and complete address)

Bracewell & Giuliani LLP, 1445 Ross Avenue, Suite 3800, Dallas, Texas
75202-2711, Attention: Alfred G. Kyle, Esq.

Grantors:

Webster City IA Assisted Living Owner, LLC and Webster City IA Assisted Living
Tenant, LLC

Grantee:

KeyBank National Association

Legal Description: See Page 25

Document or instrument number of previously recorded documents:

NOTICE: THIS MORTGAGE SECURES CREDIT IN THE AMOUNT OF $12,350,000.00. LOANS AND
ADVANCES UP TO THIS AMOUNT, TOGETHER WITH INTEREST, ARE SENIOR TO INDEBTEDNESS
TO OTHER CREDITORS UNDER SUBSEQUENTLY RECORDED OR FILED MORTGAGES AND LIENS.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

 

GRANT AND SECURED OBLIGATIONS

     1      1.1   

Grant

     1      1.2   

Secured Obligations

     3   

2.

 

ASSIGNMENT OF RENTS

     4      2.1   

Assignment

     4      2.2   

Grant of License

     4      2.3   

Collection and Application of Rents

     4      2.4   

Mortgagee Not Responsible

     5      2.5   

Leasing

     5   

3.

 

GRANT OF SECURITY INTEREST

     5      3.1   

Security Agreement

     5      3.2   

Financing Statements

     5   

4.

 

FIXTURE FILING

     6   

5.

 

RIGHTS AND DUTIES OF THE PARTIES

     6      5.1   

Representations and Warranties

     6      5.2   

Taxes, and Assessments

     6      5.3   

Performance of Secured Obligations

     6      5.4   

Liens, Charges and Encumbrances

     6      5.5   

Damages and Insurance and Condemnation Proceeds

     6      5.6   

Maintenance and Preservation of Property

     7      5.7   

Releases, Extensions, Modifications and Additional Security

     7      5.8   

Release

     8      5.9   

Compensation, Exculpation, Indemnification

     8      5.10   

Defense and Notice of Claims and Actions

     10      5.11   

Subrogation

     10      5.12   

Site Visits, Observation and Testing

     10      5.13   

Notice of Change

     10   

6.

 

ACCELERATING TRANSFERS, DEFAULT AND REMEDIES

     11      6.1   

Accelerating Transfers

     11      6.2   

Events of Default

     11   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page     6.3   

Remedies

     12      6.4   

Credit Bids

     14      6.5   

Application of Foreclosure Sale Proceeds

     15      6.6   

Application of Rents and Other Sums

     15   

7.

 

MISCELLANEOUS PROVISIONS

     15      7.1   

Additional Provisions

     15      7.2   

No Waiver or Cure

     15      7.3   

Powers of Mortgagee

     16      7.4   

Merger

     17      7.5   

Joint and Several Liability

     17      7.6   

Applicable Law

     17      7.7   

Successors in Interest

     17      7.8   

Interpretation

     17      7.9   

In-House Counsel Fees

     18      7.10   

Waiver of Statutory Rights

     18      7.11   

Severability

     18      7.12   

Notices

     18      7.13   

Future Advances

     20      7.14   

Mortgagee’s Lien for Service Charge and Expenses

     20      7.15   

WAIVER OF TRIAL BY JURY

     20      7.16   

Inconsistencies

     20      7.17   

Commercial Loan

     21      7.18   

UCC Financing Statements

     21      7.19   

Controlling Agreement

     21      7.20   

No Oral Changes

     21   

 

-ii-



--------------------------------------------------------------------------------

MORTGAGE

ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND

FIXTURE FILING

Project Commonly Known As

“Windsor Manor of Webster City”

THIS MORTGAGE, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE FILING (this
“Mortgage”) is made as of August 31, 2012, by WEBSTER CITY IA ASSISTED LIVING
OWNER, LLC, a Delaware limited liability company, whose organizational
identification number is DE5189465 (“WC Owner”) and WEBSTER CITY IA ASSISTED
LIVING TENANT, LLC, a Delaware limited liability company, whose organizational
identification number is DE5189479 (“WC Tenant”) (WC Owner and WC Tenant
referred to collectively herein as “Mortgagor”), whose address is 450 South
Orange Avenue, Orlando, Florida 32801, in favor of KEYBANK NATIONAL ASSOCIATION,
a national banking association, its successors and assigns (“Mortgagee”) whose
address is 4910 Tiedeman Road, 3rd Floor, Brooklyn, Ohio 44114.

 

1. Grant and Secured Obligations.

1.1 Grant. For the purpose of securing payment and performance of the Secured
Obligations defined and described in Section 1.2 below, Mortgagor hereby
irrevocably and unconditionally grants, bargains, sells, conveys, mortgages and
warrants to Mortgagee, WITH THE POWER OF SALE (if any), all estate, right, title
and interest which Mortgagor now has or may later acquire in and to the
following property (all or any part of such property, or any interest in all or
any part of it, as the context may require, the “Property”):

(a) the real estate situated in Webster City, Hamilton County, Iowa, which is
more particularly described in Exhibit A attached hereto and made a part hereof
for all purposes the same as if set forth herein verbatim, together with all
right, title and interest of Mortgagor in and to (i) all streets, roads, alleys,
easements, rights-of-way, licenses, rights of ingress and egress, vehicle
parking rights and public places, existing or proposed, abutting, adjacent, used
in connection with or pertaining to the real property or the Improvements (as
hereinafter defined); (ii) any strips or gores between the real property and
abutting or adjacent properties; and (iii) all water and water rights, timber,
crops and mineral interests pertaining to the real property (such real estate
and other rights, titles and interests being hereinafter sometimes called the
“Land”);

(b) all buildings, structures and other improvements (such buildings, structures
and other improvements being hereinafter sometimes called the “Improvements”)
now or hereafter situated on the Land;

(c) all fixtures, equipment, systems, machinery, furniture, furnishings,
inventory, goods, building and construction materials, supplies, and articles of
personal property, of every kind and character, now owned or hereafter acquired
by Mortgagor, which are now or hereafter attached to or situated in, on or about
the Land or the

 

MORTGAGE – Page 1



--------------------------------------------------------------------------------

Improvements, or used in or necessary to the complete and proper planning,
development, use, occupancy or operation thereof, or acquired (whether delivered
to the Land or stored elsewhere) for use or installation in or on the Land or
the Improvements, and all renewals and replacements of, substitutions for and
additions to the foregoing, including, but without limiting the foregoing, any
and all fixtures, equipment, machinery, systems, facilities and apparatus for
heating, ventilating, air conditioning, refrigerating, plumbing, sewer,
lighting, generating, cleaning, storage, incinerating, waste disposal,
sprinkler, fire extinguishing, communications, transportation (of people or
things, including, but not limited to, stairways, elevators, escalators and
conveyors), data processing, security and alarm, laundry, food or drink
preparation, storage or serving, gas, electrical and electronic, water, and
recreational uses or purposes; all tanks, pipes, wiring, conduits, ducts, doors,
partitions, rugs and other floor coverings, wall coverings, windows, drapes,
window screens and shades, awnings, fans, motors, engines and boilers; and
decorative items and art objects (all of which are herein sometimes referred to
together, as the “Accessories”);

(d) all (i) plans and specifications for the Improvements; (ii) contracts
relating to the Land, or the Improvements or the Accessories or any part
thereof; (iii) deposits, (including, but not limited to, Mortgagor’s rights in
tenants’ security deposits, deposits with respect to utility services to the
Land, or the Improvements or the Accessories or any part thereof, and any
deposits or reserves hereunder or under any other Loan Document (as hereinafter
defined) for taxes, insurance or otherwise, funds, accounts, contract rights,
instruments, documents, commitments, general intangibles (including, but not
limited to, trademarks, trade names and symbols), notes, and chattel paper used
in connection with or arising from or by virtue of any transactions related to
the Land, or the Improvements or the Accessories or any part thereof;
(iv) permits, licenses, franchises, certificates and other rights and privileges
obtained in connection with the Land, or the Improvements or the Accessories or
any part thereof; (v) leases, rents, royalties, bonuses, issues, profits,
revenues and other benefits of the Land, the Improvements and the Accessories;
and (vi) other properties, rights, titles and interests, if any, specified in
any Section or any Article of this Mortgage as being part of the Property; and

(e) all (i) proceeds of or arising from the properties, rights, titles and
interests referred to above in paragraphs (a), (b), (c) and (d), including, but
not limited to, proceeds of any sale, lease or other disposition thereof,
proceeds of each policy of insurance relating thereto (including premium
refunds), proceeds of the taking thereof or of any rights appurtenant thereto by
eminent domain or sale in lieu thereof for public or quasi-public use under any
law, and proceeds arising out of any damage thereto whether caused by such a
taking (including change of grade of streets, curb cuts or other rights of
access) or otherwise caused; and (ii) other interests of every kind and
character, and proceeds thereof, which Mortgagor now has or hereafter acquires
in, to or for the benefit of the properties, rights, titles and interests
referred to above in paragraphs (a), (b), (c) and (d) and all property used or
useful in connection therewith, including, but not limited to, remainders,
reversions and reversionary rights or interests. In the event the estate of
Mortgagor in and to any of the Property is a leasehold estate, this conveyance
shall include, and the lien and security interest created hereby shall encumber
and extend to, all other further or additional title, estates, interest or
rights which may exist now or at any

 

MORTGAGE – Page 2



--------------------------------------------------------------------------------

time be acquired by Mortgagor in or to the property demised under the lease
creating such leasehold estate and including Mortgagor’s rights, if any, to the
property demised under such lease and, if fee simple title to any of such
property shall ever become vested in Mortgagor such fee simple interest shall be
encumbered by this Mortgage in the same manner as if Mortgagor had fee simple
title to said property as of the date of execution hereof.

Capitalized terms used above and elsewhere in this Mortgage without definition
have the meanings given them in the Loan Agreement referred to in Subsection
1.2(a)(iii) below.

1.2 Secured Obligations.

(a) Mortgagor makes the grant, conveyance, and mortgage set forth in Section 1.1
above, and grants the security interest set forth in Section 3 below for the
purpose of securing the following obligations (the “Secured Obligations”) in any
order of priority that Mortgagee may choose:

(i) Payment of all obligations at any time owing under a promissory note (the
“Note”) bearing even date herewith, payable by Borrowers as maker in the stated
principal amount of Twelve Million Three Hundred eighty Thousand and No/100
Dollars ($12,380,000.00) to the order of Mortgagee, with an initial maturity
date of August 31, 2013, subject to the Extension Option; and

(ii) Payment and performance of all obligations of Mortgagor under this
Mortgage; and

(iii) Payment and performance of all obligations of Borrowers under a Secured
Loan Agreement bearing even date herewith among Mortgagor, Nevada IA Assisted
Living Owner, LLC, Nevada IA Assisted Living Tenant, LLC, Vinton IA Assisted
Living Owner, LLC, Vinton IA Assisted Living Tenant (collectively, “Borrowers”)
and Mortgagee as “Lender” (as the same may be hereafter amended, restated,
supplemented or otherwise modified pursuant to the terms thereof, the “Loan
Agreement”); and

(iv) Payment and performance of any obligations of Borrowers under any Loan
Documents which are executed by Borrowers;

(v) Payment and performance of all obligations of Borrowers arising from any
Interest Rate Agreements;

(vi) Payment and performance of all future advances and other obligations that
any Borrower or any successor in ownership of all or part of the Property may
agree to pay and/or perform (whether as principal, surety or guarantor) for the
benefit of Mortgagee, when a writing evidences the parties’ agreement that the
advance or obligation be secured by this Mortgage; and

(vii) Payment and performance of all modifications, amendments, extensions, and
renewals, however evidenced, of any of the Secured Obligations.

 

MORTGAGE – Page 3



--------------------------------------------------------------------------------

(b) All Persons who may have or acquire an interest in all or any part of the
Property will be considered to have notice of, and will be bound by, the terms
of the Secured Obligations and each other agreement or instrument made or
entered into in connection with each of the Secured Obligations. Such terms
include any provisions in the Note or the Loan Agreement which permit borrowing,
repayment and reborrowing, or which provide that the interest rate on one or
more of the Secured Obligations may vary from time to time.

 

2. Assignment of Rents.

2.1 Assignment. Mortgagor hereby irrevocably, absolutely, presently and
unconditionally assigns to Mortgagee all rents, royalties, issues, profits,
revenue, income, accounts, proceeds and other benefits of the Property, whether
now due, past due or to become due, including all prepaid rents and security
deposits (some or all collectively, as the context may require, “Rents”). This
is an absolute assignment, not an assignment for security only.

2.2 Grant of License. Subject to the terms of the Management Agreement,
Mortgagee hereby confers upon Mortgagor a license (“License”) to collect and
retain the Rents as they become due and payable, so long as no Event of Default,
as defined in Section 6.2 below, shall exist and be continuing. If an Event of
Default has occurred and is continuing, Mortgagee shall have the right, which it
may choose to exercise in its sole discretion, to terminate this License without
notice to or demand upon Mortgagor, and without regard to the adequacy of
Mortgagee’s security under this Mortgage.

2.3 Collection and Application of Rents. Subject to the License granted to
Mortgagor under Section 2.2 above and the terms of the Management Agreement,
Mortgagee has the right, power and authority to collect any and all Rents.
Mortgagor hereby appoints Mortgagee its attorney-in-fact to perform any and all
of the following acts, if and at the times when Mortgagee in its sole discretion
may so choose:

(a) Demand, receive and enforce payment of any and all Rents; or

(b) Give receipts, releases and satisfactions for any and all Rents; or

(c) Sue either in the name of Mortgagor or in the name of Mortgagee for any and
all Rents.

Mortgagee and Mortgagor agree that the mere recordation of the assignment
granted herein entitles Mortgagee immediately to collect and receive rents upon
the occurrence of an Event of Default, as defined in Section 6.2, without first
taking any acts of enforcement under applicable law, such as, but not limited
to, providing notice to Mortgagor, filing foreclosure proceedings, or seeking
and/or obtaining the appointment of a receiver. Further, Mortgagee’s right to
the Rents does not depend on whether or not Mortgagee takes possession of the
Property as permitted under Subsection 6.3(c). In Mortgagee’s sole discretion,
Mortgagee may choose to collect Rents either with or without taking possession
of the Property. Mortgagee shall apply all Rents collected by it in the manner
provided under Section 6.6. If an Event of Default occurs while Mortgagee is in
possession of all or part of the Property and is collecting and applying Rents
as permitted under this Mortgage, Mortgagee and any receiver shall nevertheless
be entitled to exercise and invoke every right and remedy afforded any of them
under this Mortgage and at law or in equity.

 

MORTGAGE – Page 4



--------------------------------------------------------------------------------

2.4 Mortgagee Not Responsible. Under no circumstances shall Mortgagee have any
duty to produce Rents from the Property. Regardless of whether or not Mortgagee,
in Person or by agent, takes actual possession of the Land and Improvements,
unless Mortgagee agrees in writing to the contrary, Mortgagee is not and shall
not be deemed to be:

(a) A “mortgagee in possession” for any purpose; or

(b) Responsible for performing any of the obligations of the lessor under any
lease; or

(c) Responsible for any waste committed by lessees or any other parties, any
dangerous or defective condition of the Property, or any negligence in the
management, upkeep, repair or control of the Property; or

(d) Liable in any manner for the Property or the use, occupancy, enjoyment or
operation of all or any part of it.

2.5 Leasing. Mortgagor shall not lease the Property or any part of it except
strictly in accordance with the Loan Agreement.

 

3. Grant of Security Interest.

3.1 Security Agreement. The parties intend for this Mortgage to create a lien on
the Property, and an absolute assignment of the Rents, all in favor of
Mortgagee. The parties acknowledge that some of the Property and some or all of
the Rents may be determined under applicable law to be personal property or
fixtures. To the extent that any Property or Rents may be or be determined to be
personal property, Mortgagor as debtor hereby grants Mortgagee, as secured
party, a security interest in all such Property and Rents, to secure payment and
performance of the Secured Obligations. This Mortgage constitutes a security
agreement under the Uniform Commercial Code of the State in which the Property
is located, covering all such Property and Rents.

3.2 Financing Statements. Mortgagor hereby authorizes Mortgagee to file one or
more financing statements naming Mortgagor as debtor and Mortgagee as secured
party with respect to the Property and Rents. In addition, Mortgagor shall
execute such other documents as Mortgagee may from time to time require to
perfect or continue the perfection of Mortgagee’s security interest in any
Property or Rents. As provided in Section 5.9 below, Mortgagor shall pay all
reasonable fees and costs that Mortgagee may incur in filing such documents in
public offices and in obtaining such reasonable record searches as Mortgagee may
require. In case Mortgagor fails to execute any financing statements or other
documents for the perfection or continuation of any security interest, Mortgagor
hereby appoints Mortgagee as its true and lawful attorney-in-fact to execute any
such documents on its behalf. If any financing statement or other document is
filed in the records normally pertaining to personal property, that filing shall
never be construed as in any way derogating from or impairing this Mortgage or
the rights or obligations of the parties under it.

 

MORTGAGE – Page 5



--------------------------------------------------------------------------------

4. Fixture Filing.

This Mortgage constitutes a financing statement filed as a fixture filing under
Article 9 of the Uniform Commercial Code in the State in which the Property is
located, as amended or recodified from time to time, covering any Property which
now is or later may become fixtures attached to the Land or Improvements. For
this purpose, the respective addresses of Mortgagor, as debtor, and Mortgagee,
as secured party, are as set forth in the preambles of this Mortgage.

 

5. Rights and Duties of the Parties.

5.1 Representations and Warranties. Mortgagor represents and warrants that as of
the date hereof:

(a) Subject to the Permitted Exceptions, WC Owner lawfully possesses and holds
fee simple title to all of the Land and Improvements;

(b) WC Owner and WC Tenant have good and marketable title to all Property other
than the Land and Improvements;

(c) Mortgagor has the full and unlimited power, right and authority to encumber
the Property and assign the Rents;

(d) This Mortgage creates a first and prior lien on the Property;

(e) The Property includes all property and rights which may be reasonably
necessary or desirable to promote the present and contemplated future beneficial
use and enjoyment of the Land and Improvements;

(f) Mortgagor owns any Property which is personal property free and clear of any
security agreements, reservations of title or conditional sales contracts, and
there is no financing statement affecting such personal property on file in any
public office; and

(g) Mortgagor’s place of business, or its chief executive office if it has more
than one place of business, is located at the address specified below.

5.2 Taxes, and Assessments. Mortgagor shall pay prior to delinquency all taxes,
levies, charges and assessments, in accordance with the Loan Agreement.

5.3 Performance of Secured Obligations. Mortgagor shall promptly pay and perform
each Secured Obligation in accordance with its terms.

5.4 Liens, Charges and Encumbrances. Mortgagor shall immediately discharge any
lien on the Property which Mortgagee has not consented to in writing.

5.5 Damages and Insurance and Condemnation Proceeds. In the event of any
casualty or condemnation of the Property, the provisions of Article 11 of the
Loan Agreement shall govern.

 

MORTGAGE – Page 6



--------------------------------------------------------------------------------

5.6 Maintenance and Preservation of Property.

(a) Mortgagor shall or shall cause Manager to (i) insure the Property as
required by the Loan Agreement and (ii) keep the Property in good condition and
repair.

(b) Mortgagor shall not, and shall not permit any other Person, to remove or
demolish the Property or any part of it, or alter, restore or add to the
Property, or initiate or allow any change in any zoning or other land use
classification which affects the Property or any part of it, except as permitted
or required by the Loan Agreement or with Mortgagee’s express prior written
consent in each instance.

(c) If all or part of the Property becomes damaged or destroyed, Mortgagor shall
promptly and completely repair and/or restore the Property in a good and
workmanlike manner in accordance with sound building practices, subject to the
provisions of Article 11 of the Loan Agreement.

(d) Mortgagor shall not and shall not permit any other Person to commit or allow
any act upon or use of the Property which would violate: (i) any applicable Laws
or order of any Governmental Authority, whether now existing or later to be
enacted and whether foreseen or unforeseen; or (ii) any public or private
covenant, condition, restriction or equitable servitude affecting the Property.
Mortgagor shall not bring or keep any article on the Property or cause or allow
any condition to exist on it, if that could invalidate or would be prohibited by
any insurance coverage required to be maintained by Mortgagor on the Property or
any part of it under the Loan Agreement.

(e) Mortgagor shall not and shall not permit any other Person to commit or allow
waste of the Property, including those acts or omissions characterized under the
Loan Agreement as waste which arises out of Hazardous Material.

(f) Mortgagor shall perform all other acts which from the character or use of
the Property may be reasonably necessary to maintain and preserve its value.

5.7 Releases, Extensions, Modifications and Additional Security. From time to
time, Mortgagee may perform any of the following acts without incurring any
liability or giving notice to any Person:

(a) Release any Person liable for payment of any Secured Obligation;

(b) Extend the time for payment, or otherwise alter the terms of payment, of any
Secured Obligation;

(c) Accept additional real or personal property of any kind as security for any
Secured Obligation, whether evidenced by deeds of trust, mortgages, security
agreements or any other instruments of security;

(d) Alter, substitute, or release any property securing the Secured Obligations;

(e) Consent to the making of any plat or map of the Property or any part of it;

 

MORTGAGE – Page 7



--------------------------------------------------------------------------------

(f) Join in granting any easement or creating any restriction affecting the
Property;

(g) Join in any subordination or other agreement affecting this Mortgage or the
lien of it; or

(h) Release the Property or any part of it.

5.8 Release. When all of the Secured Obligations have been paid in full and all
fees and other sums owed by Mortgagor under Section 5.9 of this Mortgage and the
other Loan Documents have been received, Mortgagee shall release this Mortgage,
the lien created thereby, and all notes and instruments evidencing the Secured
Obligations. Mortgagor shall pay any costs of preparation and recordation of
such release.

5.9 Compensation, Exculpation, Indemnification.

(a) Mortgagor agrees to pay reasonable fees as may be charged by Mortgagee for
any services that Mortgagee may render in connection with this Mortgage,
including providing a statement of the Secured Obligations or providing the
release pursuant to Section 5.8 above. Mortgagor shall also pay or reimburse all
of Mortgagee’s reasonable costs and expenses which may be incurred in rendering
any such services. Mortgagor further agrees to pay or reimburse Mortgagee for
all reasonable costs, expenses and other advances which may be incurred or made
by Mortgagee in any efforts to enforce any terms of this Mortgage, including any
rights or remedies afforded to Mortgagee under Section 6.3, whether any lawsuit
is filed or not, or in defending any action or proceeding arising under or
relating to this Mortgage, including reasonable attorneys’ fees and other legal
costs, costs of any Foreclosure Sale (as defined in Subsection 6.3(i) below) and
any cost of evidence of title. If Mortgagee chooses to dispose of Property
through more than one Foreclosure Sale, Mortgagor shall pay all reasonable
costs, expenses or other advances that may be incurred or made by Mortgagee in
each of such Foreclosure Sales. In any suit to foreclose the lien hereof or
enforce any other remedy of Mortgagee under this Mortgage or the Note, there
shall be allowed and included as additional indebtedness in the decree for sale
or other judgment or decree all expenditures and expenses which may be paid or
incurred by or on behalf of Mortgagee for reasonable attorneys’ costs and fees
(including the costs and fees of paralegals), survey charges, appraiser’s fees,
inspecting engineer’s and/or architect’s fees, fees for environmental studies
and assessments and all additional expenses incurred by Mortgagee with respect
to environmental matters, outlays for documentary and expert evidence,
stenographers’ charges, publication costs, and costs (which may be estimated as
to items to be expended after entry of the decree) of procuring all such
abstracts of title, title searches and examinations, title insurance policies,
and similar data and assurances with respect to title as Mortgagee may deem
reasonably necessary either to prosecute such suit or to evidence to bidders at
any sale which may be had pursuant to such decree the true condition of the
title to, the value of or the environmental condition of the Property. All
expenditures and expenses of the nature in this Subsection mentioned, and such
reasonable expenses and fees as may be incurred in the protection of the
Property and maintenance of the lien of this Mortgage, including the reasonable
fees of any attorney (including the costs and fees

 

MORTGAGE – Page 8



--------------------------------------------------------------------------------

of paralegals) employed by Mortgagee in any litigation or proceeding affecting
this Mortgage, the Note or the Property, including probate and bankruptcy
proceedings, or in preparation for the commencement or defense of any proceeding
or threatened suit or proceeding, shall be immediately due and payable by
Mortgagor, with interest thereon at the Default Rate and shall be secured by
this Mortgage.

(b) Mortgagee shall not be directly or indirectly liable to Mortgagor or any
other Person as a consequence of any of the following:

(i) Mortgagee’s exercise of or failure to exercise any rights, remedies or
powers granted to Mortgagee in this Mortgage;

(ii) Mortgagee’s failure or refusal to perform or discharge any obligation or
liability of Mortgagor under any agreement related to the Property or under this
Mortgage; or

(iii) Any loss sustained by Mortgagor or any third party resulting from
Mortgagee’s failure to lease the Property, or from any other act or omission of
Mortgagee in managing the Property, after an Event of Default, unless the loss
is caused by the gross negligence or willful misconduct of Mortgagee.

Mortgagor hereby expressly waives and releases all liability of the types
described above, and agrees that no such liability shall be asserted against or
imposed upon Mortgagee.

(c) EXCEPT AS CAUSED BY THE GROSS NEGLIGENCE AND OR WILLFUL MISCONDUCT OF
MORTGAGEE (IT BEING THE INTENT OF THE PARTIES THAT THIS INDEMNIFICATION SHALL
COVER THE NEGLIGENCE OF SUCH PARTIES), MORTGAGOR AGREES TO INDEMNIFY MORTGAGEE
AGAINST AND HOLD THEM HARMLESS FROM ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS,
CAUSES OF ACTION, JUDGMENTS, COURT COSTS, ATTORNEYS’ FEES AND OTHER LEGAL
EXPENSES, COST OF EVIDENCE OF TITLE, COST OF EVIDENCE OF VALUE, AND OTHER COSTS
AND EXPENSES WHICH THEY MAY SUFFER OR INCUR:

(i) IN PERFORMING ANY ACT REQUIRED OR PERMITTED BY THIS MORTGAGE OR ANY OF THE
OTHER LOAN DOCUMENTS OR BY LAW;

(ii) BECAUSE OF ANY FAILURE OF MORTGAGOR TO PERFORM ANY OF ITS OBLIGATIONS; OR

(iii) BECAUSE OF ANY ALLEGED OBLIGATION OF OR UNDERTAKING BY MORTGAGEE TO
PERFORM OR DISCHARGE ANY OF THE REPRESENTATIONS, WARRANTIES, CONDITIONS,
COVENANTS OR OTHER OBLIGATIONS IN ANY DOCUMENT RELATING TO THE PROPERTY OTHER
THAN THE LOAN DOCUMENTS.

 

MORTGAGE – Page 9



--------------------------------------------------------------------------------

THIS AGREEMENT BY MORTGAGOR TO INDEMNIFY MORTGAGEE SHALL SURVIVE THE RELEASE AND
CANCELLATION OF ANY OR ALL OF THE SECURED OBLIGATIONS AND THE FULL OR PARTIAL
RELEASE OF THIS MORTGAGE.

(d) Mortgagor shall pay all obligations to pay money arising under this
Section 5.9 immediately upon demand by Mortgagee. Each such obligation shall be
added to, and considered to be part of, the principal of the Note, and shall
bear interest from the date the obligation arises at the Default Rate.

5.10 Defense and Notice of Claims and Actions. At Mortgagor’s sole expense,
Mortgagor shall protect, preserve and defend the Property and title to and right
of possession of the Property, and the security of this Mortgage and the rights
and powers of Mortgagee created under it, against all adverse claims. Mortgagor
shall give Mortgagee prompt notice in writing if any claim is asserted which
does or could affect any such matters, or if any action or proceeding is
commenced which alleges or relates to any such claim.

5.11 Subrogation. Mortgagee shall be subrogated to the liens of all
encumbrances, whether released of record or not, which are discharged in whole
or in part by Mortgagee in accordance with this Mortgage or with the proceeds of
any loan secured by this Mortgage.

5.12 Site Visits, Observation and Testing. Mortgagee and its agents and
representatives shall have the right at any reasonable time after reasonable
prior notice to Mortgagor to enter and visit the Property for the purpose of
performing appraisals, observing the Property, taking and removing soil or
groundwater samples, and conducting tests on any part of the Property. Mortgagee
has no duty, however, to visit or observe the Property or to conduct tests, and
no site visit, observation or testing by Mortgagee, its agents or
representatives shall impose any liability on any of Mortgagee, its agents or
representatives. In no event shall any site visit, observation or testing by
Mortgagee, its agents or representatives be a representation that Hazardous
Material are or are not present in, on or under the Property, or that there has
been or shall be compliance with any law, regulation or ordinance pertaining to
Hazardous Material or any other applicable governmental law. Neither Mortgagor
nor any other party is entitled to rely on any site visit, observation or
testing by any of Mortgagee, its agents or representatives. Neither Mortgagee,
its agents or representatives owe any duty of care to protect Mortgagor or any
other party against, or to inform Mortgagor or any other party of, any Hazardous
Material or any other adverse condition affecting the Property. Mortgagee shall
give Mortgagor reasonable prior notice before entering the Property. Mortgagee
shall make reasonable efforts to avoid interfering with Mortgagor’s or Manager’s
use of the Property in exercising any rights provided in this Section 5.12.

5.13 Notice of Change. Mortgagor shall give Mortgagee prior written notice of
any change in: (a) the location of its place of business or its chief executive
office if it has more than one place of business; (b) the location of any of the
Property, including the Books and Records; and (c) Mortgagor’s name or business
structure. Unless otherwise approved by Mortgagee in writing, all Property that
consists of personal property (other than the Books and Records) will be located
on the Land and all Books and Records will be located at Mortgagor’s or
Manager’s place of business or chief executive office if Mortgagor or Manager
has more than one place of business.

 

MORTGAGE – Page 10



--------------------------------------------------------------------------------

6. Accelerating Transfers, Default and Remedies.

6.1 Accelerating Transfers.

(a) “Accelerating Transfer” means any Transfer not expressly permitted under
Article 12 of the Loan Agreement.

(b) Mortgagor acknowledges that Mortgagee is making one or more advances under
the Loan Agreement in reliance on the expertise, skill and experience of
Mortgagor; thus, the Secured Obligations include material elements similar in
nature to a personal service contract. In consideration of Mortgagee’s reliance,
Mortgagor agrees that Mortgagor shall not make any Accelerating Transfer, unless
the transfer is preceded by Mortgagee’s express written consent to the
particular transaction and transferee. Mortgagee may withhold such consent in
its sole discretion. If any Accelerating Transfer occurs, Mortgagee in its sole
discretion may declare all of the Secured Obligations to be immediately due and
payable, and Mortgagee may invoke any rights and remedies provided by
Section 6.3 of this Mortgage.

6.2 Events of Default. Mortgagor will be in default under this Mortgage upon the
occurrence of any one or more of the following events (some or all collectively,
“Events of Default;” any one singly, an “Event of Default”).

(a) Failure of Mortgagor (i) (x) to pay any of the principal or interest of the
Loan within ten (10) days after the date when due or (y) to observe or perform
any of the other covenants or conditions by Mortgagor to be performed under the
terms of this Mortgage or any of the other Loan Documents concerning the payment
of money for a period of ten (10) days after written notice from Mortgagee that
the same is due and payable; or (ii) for a period of thirty (30) days after
written notice from Mortgagee, to observe or perform any non-monetary covenant
or condition contained in this Mortgage or any of the other Loan Documents;
provided that if any such failure concerning a non-monetary covenant or
condition is susceptible to cure but cannot reasonably be cured within said
thirty (30) day period, then Mortgagor shall have an additional sixty (60) day
period to cure such failure and no Event of Default shall be deemed to exist
hereunder so long as (x) Mortgagor commences such cure within the initial thirty
(30) day period and diligently and in good faith pursues such cure to completion
within such resulting ninety (90) day period from the date of Mortgagee’s
notice, and (y) the existence of such uncured default will not result in any
tenant under a Lease having a right to terminate such Lease due to such uncured
default; and provided further that if a different notice or grace period is
specified under Article 14 of the Loan Agreement (or elsewhere in this Mortgage
or the Loan Agreement) in which such particular breach will become an Event of
Default, the specific provision shall control; or

(b) An “Event of Default” occurs under the Loan Agreement or any other Loan
Document.

 

MORTGAGE – Page 11



--------------------------------------------------------------------------------

6.3 Remedies. At any time after an Event of Default, Mortgagee shall be entitled
to invoke any and all of the rights and remedies described below, in addition to
all other rights and remedies available to Mortgagee at law or in equity. All of
such rights and remedies shall be cumulative, and the exercise of any one or
more of them shall not constitute an election of remedies.

(a) Acceleration. Mortgagee may declare any or all of the Secured Obligations to
be due and payable immediately.

(b) Receiver. Mortgagee shall, as a matter of right, without notice and without
giving bond to Mortgagor or anyone claiming by, under or through Mortgagor, and
without regard for the solvency or insolvency of Mortgagor or the then value of
the Property, to the extent permitted by applicable law, be entitled to have a
receiver appointed for all or any part of the Property and the Rents, and the
proceeds, issues and profits thereof, with the rights and powers referenced
below and such other rights and powers as the court making such appointment
shall confer, and Mortgagor hereby consents to the appointment of such receiver
and shall not oppose any such appointment. Such receiver shall have all powers
and duties prescribed by applicable law, all other powers which are necessary or
usual in such cases for the protection, possession, control, management and
operation of the Property, and such rights and powers as Mortgagee would have,
upon entering and taking possession of the Property under subsection (c) below.

(c) Entry. Mortgagee, in Person, by agent or by court-appointed receiver, may
enter, take possession of, manage and operate all or any part of the Property,
and may also do any and all other things in connection with those actions that
Mortgagee may in its sole discretion consider necessary and appropriate to
protect the security of this Mortgage. Such other things may include: taking and
possessing all of Mortgagor’s or the then owner’s Books and Records; entering
into, enforcing, modifying or canceling leases on such terms and as Mortgagee
may consider proper; obtaining and evicting tenants; fixing or modifying Rents;
collecting and receiving any payment of money owing to Mortgagee; completing any
unfinished construction; and/or contracting for and making repairs and
alterations. If Mortgagee so requests, Mortgagor shall assemble all of the
Property that has been removed from the Land and make all of it available to
Mortgagee at the site of the Land. Mortgagor hereby irrevocably constitutes and
appoints Mortgagee as Mortgagor’s attorney-in-fact to perform such acts and
execute such documents as Mortgagee in its sole discretion may consider to be
appropriate in connection with taking these measures, including endorsement of
Mortgagor’s name on any instruments.

(d) Cure; Protection of Security. Mortgagee may cure any breach or default of
Mortgagor, and if it chooses to do so in connection with any such cure,
Mortgagee may also enter the Property and/or do any and all other things which
it may in its sole discretion consider necessary and appropriate to protect the
security of this Mortgage, including, without limitation, completing any
construction of the improvements at the Property required by the Loan Agreement.
Such other things may include: appearing in and/or defending any action or
proceeding which purports to affect the security of, or the

 

MORTGAGE – Page 12



--------------------------------------------------------------------------------

rights or powers of Mortgagee under, this Mortgage; paying, purchasing,
contesting or compromising any encumbrance, charge, lien or claim of lien which
in Mortgagee’s sole judgment is or may be senior in priority to this Mortgage,
such judgment of Mortgagee or to be conclusive as among the parties to this
Mortgage; obtaining insurance and/or paying any premiums or charges for
insurance required to be carried under the Loan Agreement; otherwise caring for
and protecting any and all of the Property; and/or employing counsel,
accountants, contractors and other appropriate Persons to assist Mortgagee.
Mortgagee may take any of the actions permitted under this Subsection 6.3(d)
either with or without giving notice to any Person. Any amounts expended by
Mortgagee under this Subsection 6.3(d) shall be secured by this Mortgage.

(e) Uniform Commercial Code Remedies. Mortgagee may exercise any or all of the
remedies granted to a secured party under the Uniform Commercial Code in the
State in which the Property is located.

(f) Foreclosure; Lawsuits. Mortgagee shall have the right to foreclose the lien
hereof upon the Property or any part thereof, for the Secured Obligations, or
any part thereof, judicially or nonjudicially in accordance with Iowa law.
Mortgagee or its nominee may bid and become the purchaser of all or any part of
the Property at any statutory or judicial foreclosure or other sale hereunder,
and the amount of Mortgagee’s successful bid shall be credited on the Secured
Obligations. Without limiting the foregoing, Mortgagee may proceed by a suit or
suits in law or equity, whether for specific performance of any covenant or
agreement herein contained or for any foreclosure under the judgment or decree
of any court of competent jurisdiction. In addition to the right provided in
Subsection 6.3(a), upon, or at any time after the filing of a complaint to
foreclose this Mortgage, or at any other time permitted under applicable law,
Mortgagee shall be entitled to the appointment of a receiver of the property and
Mortgagor hereby consents to such appointment.

(g) Other Remedies. Mortgagee may exercise all rights and remedies contained in
any other instrument, document, agreement or other writing heretofore,
concurrently or in the future executed by Mortgagor or any other Person or
entity in favor of Mortgagee in connection with the Secured Obligations or any
part thereof, without prejudice to the right of Mortgagee thereafter to enforce
any appropriate remedy against Mortgagor. Mortgagee shall have the right to
pursue all remedies afforded to a mortgagee under applicable law, and shall have
the benefit of all of the provisions of such applicable law, including all
amendments thereto which may become effective from time to time after the date
hereof.

(h) Sale of Personal Property. Mortgagee shall have the discretionary right to
cause some or all of the Property, which constitutes personal property, to be
sold or otherwise disposed of in any combination and in any manner permitted by
applicable law.

(i) For purposes of this power of sale, Mortgagee may elect to treat as personal
property any Property which is intangible or which can be severed from the Land
or Improvements without causing structural damage. If it chooses to do so,
Mortgagee may dispose of any personal property, in any manner permitted by

 

MORTGAGE – Page 13



--------------------------------------------------------------------------------

Article 9 of the Uniform Commercial Code of the State in which the Property is
located, including any public or private sale, or in any other manner permitted
by any other applicable law.

(ii) In connection with any sale or other disposition of such Property,
Mortgagor agrees that the following procedures constitute a commercially
reasonable sale: Mortgagee shall mail written notice of the sale to Mortgagor
not later than thirty (30) days prior to such sale. Mortgagee will publish
notice of the sale in a local daily newspaper of general circulation. Upon
receipt of any written request, Mortgagee will make the Property available to
any bona fide prospective purchaser for inspection during reasonable business
hours. Notwithstanding, Mortgagee shall be under no obligation to consummate a
sale if, in its judgment, none of the offers received by it equals the fair
value of the Property offered for sale. The foregoing procedures do not
constitute the only procedures that may be commercially reasonable.

(i) Single or Multiple Foreclosure Sales. If the Property consists of more than
one lot, parcel or item of property, Mortgagee may:

(i) Designate the order in which the lots, parcels and/or items shall be sold or
disposed of or offered for sale or disposition; and

(ii) Elect to dispose of the lots, parcels and/or items through a single
consolidated sale or disposition to be held or made under or in connection with
statutory foreclosure, judicial proceedings, or by virtue of a judgment and
decree of foreclosure and sale; or through two or more such sales or
dispositions; or in any other manner Mortgagee may deem to be in its best
interests (any such sale or disposition, a “Foreclosure Sale;” and any two or
more, “Foreclosure Sales”).

If Mortgagee chooses to have more than one Foreclosure Sale, Mortgagee at its
option may cause the Foreclosure Sales to be held simultaneously or
successively, on the same day, or on such different days and at such different
times and in such order as Mortgagee may deem to be in its best interests. No
Foreclosure Sale shall terminate or affect the liens of this Mortgage on any
part of the Property which has not been sold, until all of the Secured
Obligations have been paid in full.

6.4 Credit Bids. At any Foreclosure Sale, any Person, including Mortgagor or
Mortgagee, may bid for and acquire the Property or any part of it to the extent
permitted by then applicable law. Instead of paying cash for such property,
Mortgagee may settle for the purchase price by crediting the sales price of the
property against the following obligations:

(a) First, the portion of the Secured Obligations attributable to the expenses
of sale, costs of any action and any other sums for which Mortgagor is obligated
to pay or reimburse Mortgagee under Section 5.9 of this Mortgage; and

(b) Second, all other Secured Obligations in any order and proportions as
Mortgagee in its sole discretion may choose.

 

MORTGAGE – Page 14



--------------------------------------------------------------------------------

6.5 Application of Foreclosure Sale Proceeds. Mortgagee shall apply the proceeds
of any Foreclosure Sale in the following manner:

(a) First, to pay the portion of the Secured Obligations attributable to the
expenses of sale, costs of any action and any other sums for which Mortgagor is
obligated to reimburse Mortgagee under Section 5.9 of this Mortgage;

(b) Second, to pay the portion of the Secured Obligations attributable to any
sums expended or advanced by Mortgagee under the terms of this Mortgage which
then remain unpaid;

(c) Third, to pay all other Secured Obligations in any order and proportions as
Mortgagee in its sole discretion may choose; and

(d) Fourth, to remit the remainder, if any, to the Person or Persons entitled to
it by law.

6.6 Application of Rents and Other Sums. Mortgagee shall apply any and all Rents
collected by it, and any and all sums other than proceeds of a Foreclosure Sale
which Mortgagee may receive or collect under Section 6.3 above, in the following
manner:

(a) First, to pay the portion of the Secured Obligations attributable to the
costs and expenses of operation and collection that may be incurred by Mortgagee
or any receiver;

(b) Second, to pay all other Secured Obligations in any order and proportions as
Mortgagee in its sole discretion may choose; and

(c) Third, to remit the remainder, if any, to the Person or Persons entitled to
it by law.

Mortgagee shall have no liability for any funds which it does not actually
receive.

 

7. Miscellaneous Provisions.

7.1 Additional Provisions. The Loan Documents fully state all of the terms and
conditions of the parties’ agreement regarding the matters mentioned in or
incidental to this Mortgage. The Loan Documents also grant further rights to
Mortgagee and contain further agreements and affirmative and negative covenants
by Mortgagor which apply to this Mortgage and to the Property.

7.2 No Waiver or Cure.

(a) Each waiver by Mortgagee must be in writing, and no waiver shall be
construed as a continuing waiver. No waiver shall be implied from any delay or
failure by Mortgagee to take action on account of any default of Mortgagor.
Consent by Mortgagee to any act or omission by Mortgagor shall not be construed
as a consent to any other or subsequent act or omission or to waive the
requirement for Mortgagee’s consent to be obtained in any future or other
instance.

 

MORTGAGE – Page 15



--------------------------------------------------------------------------------

(b) If any of the events described below occurs, that event alone shall not:
cure or waive any breach, Event of Default or notice of default under this
Mortgage or invalidate any act performed pursuant to any such default or notice;
or nullify the effect of any notice of default or sale (unless all Secured
Obligations then due have been paid and performed and all other defaults under
the Loan Documents have been cured); or impair the security of this Mortgage; or
prejudice Mortgagee or any receiver in the exercise of any right or remedy
afforded any of them under this Mortgage; or be construed as an affirmation by
Mortgagee of any tenancy, lease or option, or a subordination of the lien of
this Mortgage.

(i) Mortgagee, its agent or a receiver takes possession of all or any part of
the Property in the manner provided in Subsection 6.3(c).

(ii) Mortgagee collects and applies Rents as permitted under Sections 2.3 and
6.6 above, either with or without taking possession of all or any part of the
Property.

(iii) Mortgagee receives and applies to any Secured Obligation any proceeds of
any Property, including any proceeds of insurance policies, condemnation awards,
or other claims, property or rights assigned to Mortgagee under Section 5.5
above.

(iv) Mortgagee makes a site visit, observes the Property and/or conducts tests
as permitted under Section 5.12 above.

(v) Mortgagee receives any sums under this Mortgage or any proceeds of any
collateral held for any of the Secured Obligations, and applies them to one or
more Secured Obligations.

(vi) Mortgagee or any receiver invokes any right or remedy provided under this
Mortgage.

7.3 Powers of Mortgagee.

(a) If Mortgagee performs any act which it is empowered or authorized to perform
under this Mortgage, including any act permitted by Section 5.7 or Subsection
6.3(d) of this Mortgage, that act alone shall not release or change the personal
liability of any Person for the payment and performance of the Secured
Obligations then outstanding, or the lien of this Mortgage on all or the
remainder of the Property for full payment and performance of all outstanding
Secured Obligations. The liability of the original Mortgagor shall not be
released or changed if Mortgagee grants any successor in interest to Mortgagor
any extension of time for payment, or modification of the terms of payment, of
any Secured Obligation. Mortgagee shall not be required to comply with any
demand by the original Mortgagor that Mortgagee refuse to grant such an
extension or modification to, or commence proceedings against, any such
successor in interest.

 

MORTGAGE – Page 16



--------------------------------------------------------------------------------

(b) Mortgagee may take any of the actions in accordance with the terms of and
permitted under Subsections 6.3(b) and/or 6.3(c) regardless of the adequacy of
the security for the Secured Obligations, or whether any or all of the Secured
Obligations have been declared to be immediately due and payable, or whether
notice of default and election to sell has been given under this Mortgage.

(c) From time to time, Mortgagee may apply to any court of competent
jurisdiction for aid and direction in executing and enforcing the rights and
remedies created under this Mortgage. Mortgagee may from time to time obtain
orders or decrees directing, confirming or approving acts in executing and
enforcing these rights and remedies.

7.4 Merger. No merger shall occur as a result of Mortgagee’s acquiring any other
estate in or any other lien on the Property unless Mortgagee consents to a
merger in writing.

7.5 Joint and Several Liability. If Mortgagor consists of more than one Person,
each shall be jointly and severally liable for the faithful performance of all
of Mortgagor’s obligations under this Mortgage.

7.6 Applicable Law. The creation, perfection and enforcement of the lien of this
Mortgage shall be governed by the law of the State in which the Property is
located. Subject to the foregoing, in all other respects, this Mortgage shall be
governed by the substantive laws of the State of Ohio.

7.7 Successors in Interest. The terms, covenants and conditions of this Mortgage
shall be binding upon and inure to the benefit of the heirs, successors and
assigns of the parties. However, this Section 7.7 does not waive the provisions
of Section 6.1 above.

7.8 Interpretation.

(a) Whenever the context requires, all words used in the singular will be
construed to have been used in the plural, and vice versa, and each gender will
include any other gender. The captions of the sections of this Mortgage are for
convenience only and do not define or limit any terms or provisions. The word
“include(s)” means “include(s), without limitation,” and the word “including”
means “including, but not limited to.”

(b) The word “obligations” is used in its broadest and most comprehensive sense,
and includes all primary, secondary, direct, indirect, fixed and contingent
obligations. It further includes all principal, interest, prepayment charges,
late charges, loan fees and any other fees and charges accruing or assessed at
any time, as well as all obligations to perform acts or satisfy conditions.

(c) No listing of specific instances, items or matters in any way limits the
scope or generality of any language of this Mortgage. The Exhibits to this
Mortgage are hereby incorporated in this Mortgage.

 

MORTGAGE – Page 17



--------------------------------------------------------------------------------

7.9 In-House Counsel Fees. Whenever Mortgagor is obligated to pay or reimburse
Mortgagee for any attorneys’ fees, those fees shall include the allocated costs
for services of in-house counsel.

7.10 Waiver of Statutory Rights. To the extent permitted by law, Mortgagor
hereby agrees that it shall not and will not apply for or avail itself of any
appraisement, valuation, stay, extension or exemption laws, or any so-called
“Moratorium Laws,” now existing or hereafter enacted, in order to prevent or
hinder the enforcement or foreclosure of this Mortgage, but hereby waives the
benefit of such laws. Mortgagor for itself and all who may claim through or
under it waives any and all right to have the property and estates comprising
the Property marshaled upon any foreclosure of the lien hereof and agrees that
any court having jurisdiction to foreclose such lien may order the Property sold
as an entirety. Mortgagor hereby waives any and all rights of redemption from
sale under any judgment of foreclosure of this Mortgage on behalf of Mortgagor
and on behalf of each and every Person acquiring any interest in or title to the
Property of any nature whatsoever, subsequent to the date of this Mortgage. The
foregoing waiver of right of redemption is made pursuant to the provisions of
applicable law.

7.11 Severability. If any provision of this Mortgage should be held
unenforceable or void, that provision shall be deemed severable from the
remaining provisions and shall in no way affect the validity of this Mortgage
except that if such provision relates to the payment of any monetary sum, then
Mortgagee may, at its option, declare all Secured Obligations immediately due
and payable.

7.12 Notices. Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be in writing and
shall be deemed to have been properly given (a) if hand delivered, when
delivered; (b) if mailed by United States Certified Mail (postage prepaid,
return receipt requested), three Business Days after mailing (c) if by Federal
Express or other reliable overnight courier service, on the next Business Day
after delivered to such courier service or (d) if by telecopier on the day of
transmission so long as copy is sent on the same day by overnight courier as set
forth below:

 

If to Mortgagor:

c/o CNL Healthcare Trust, Inc.

450 South Orange Avenue

Orlando, Florida 32801

Attention:

   Joseph T. Johnson, Senior Vice President and Chief Officer

Attention:

   Holly J. Greer, Esq., Senior Vice President and General Counsel

Telephone:

   (407) 540-7500

Facsimile:

   (407) 540-2544 and:

c/o HR Green, Inc.

8710 Earhart Lane SW

Cedar Rapids, IA 52404

Attention:

  

Steven R. Heyer

Telephone:

  

(319) 841-4403

Facsimile:

  

(319) 841-4012

 

MORTGAGE – Page 18



--------------------------------------------------------------------------------

With a copy to:

c/o HR Green, Inc.

420 N. Front Street, Suite 100

McHenry, IL 60050

Attention:

   Scott L. Smith, Esq.

Telephone:

   (815) 759-8354

Facsimile:

   (815) 358-0988 With a copy to:

Lowndes Drosdick Doster Kantor & Reed, P.A.

215 North Eola Drive

Orlando, Florida 32801

Attention:

   Peter L. Lopez, Esq.

Telephone:

   (407) 843-4600

Facsimile:

   (407) 843-4444 and:

Simmons Perrine Moyer Bergman, PLC

115 Third Street, SE, Suite 1200

Cedar Rapids, IA 52401

Attention:

   Kathleen A. Kleiman

Telephone:

   (319) 366-7641

Facsimile:

   (319) 366-1917 If to Mortgagee:

KeyBank National Association, Healthcare Services

Mailcode: OH-01-51-0311

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attention:

   Amy L. MacLearie    KeyBank Real Estate Capital

Telephone:

   (216) 813-6935

Facsimile:

   (216) 357-6383 With a copy to:

Alfred G. Kyle, Esq.

Bracewell & Giuliani LLP

1445 Ross Avenue, Suite 3800

Dallas, Texas 75202

Telephone:

   (214) 758-1660

Facsimile:

   (214) 758-8360

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

 

MORTGAGE – Page 19



--------------------------------------------------------------------------------

Any notice or demand delivered to the Person or entity named above to accept
notices and demands for Mortgagor shall constitute notice or demand duly
delivered to Mortgagor, even if delivery is refused.

7.13 Future Advances. The total amount of indebtedness secured hereby may
increase or decrease from time to time, but the total unpaid principal balance
of indebtedness secured hereby (including disbursements that Mortgagee may, but
shall not be obligated to, make under this Mortgage, the Loan Documents or any
other document with respect thereto) at any one time outstanding may be
substantially less but shall not exceed TWELVE MILLION THREE HUNDRED EIGHTY
THOUSAND AND NO/100 DOLLARS ($12,380,000.00), plus interest thereon, and any
disbursements made for the enforcement of this Mortgage and any remedies
hereunder, plus payment of taxes, special assessments, utilities or insurance on
the Property, and interest on such disbursements and all disbursements by
Mortgagee pursuant to applicable law (all such indebtedness being hereinafter
referred to as the maximum amount secured hereby). This Mortgage shall be valid
and have priority to the extent of the maximum amount secured hereby over all
subsequent liens and encumbrances, including statutory liens, excepting solely
taxes and assessments levied on the Property given priority by law.

7.14 Mortgagee’s Lien for Service Charge and Expenses. At all times, regardless
of whether any Loan proceeds have been disbursed, this Mortgage secures (in
addition to any Loan proceeds disbursed from time to time) the payment of any
and all loan commissions, service charges, liquidated damages, expenses and
advances due to or incurred by Mortgagee not to exceed the maximum amount
secured hereby. For purposes hereof, all obligations of Mortgagor to Mortgagee
under all Interest Rate Agreements and any indebtedness or obligation contained
therein or evidenced thereby shall be considered an obligation of Mortgagor
secured hereby.

7.15 WAIVER OF TRIAL BY JURY. MORTGAGOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS MORTGAGE, THE NOTE, OR ANY
OF THE OTHER LOAN DOCUMENTS, THE LOAN OR ANY OTHER STATEMENTS OR ACTIONS OF
MORTGAGOR OR MORTGAGEE. MORTGAGOR ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN
THE SIGNING OF THIS MORTGAGE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS
WAIVER WITH SUCH LEGAL COUNSEL. MORTGAGOR FURTHER ACKNOWLEDGES THAT (i) IT HAS
READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (ii) THIS
WAIVER IS A MATERIAL INDUCEMENT FOR MORTGAGEE TO MAKE THE LOAN, ENTER INTO THIS
MORTGAGE AND EACH OF THE OTHER LOAN DOCUMENTS, AND (iii) THIS WAIVER SHALL BE
EFFECTIVE AS TO EACH OF SUCH OTHER LOAN DOCUMENTS AS IF FULLY INCORPORATED
THEREIN.

7.16 Inconsistencies. In the event of any inconsistency between this Mortgage
and the Loan Agreement, the terms hereof shall be controlling as necessary to
create, preserve and/or maintain a valid security interest upon the Property,
otherwise the provisions of the Loan Agreement shall be controlling.

 

MORTGAGE – Page 20



--------------------------------------------------------------------------------

7.17 Commercial Loan. The Loan secured by this Mortgage is a “business loan”.

7.18 UCC Financing Statements. Mortgagor hereby authorizes Mortgagee to file UCC
financing statements to perfect Mortgagee’s security interest in any part of the
Property. In addition, Mortgagor agrees to sign any and all other documents that
Mortgagee deems necessary in its sole discretion to perfect, protect, and
continue Mortgagee’s lien and security interest on the Property.

7.19 Controlling Agreement. The parties hereto intend to conform strictly to the
applicable usury laws. All agreements between Mortgagor (and any other party
liable for any part of the Secured Obligations) and Mortgagee, whether now
existing or hereafter arising and whether written or oral, are expressly limited
so that in no event whatsoever, whether by reason of acceleration of the
maturity of the Secured Obligations or otherwise, shall the interest contracted
for, charged or received by Mortgagee hereunder or otherwise exceed the maximum
amount permissible under applicable law. If from any circumstances whatsoever
interest would otherwise be payable to Mortgagee in excess of the maximum lawful
amount, the interest payable to Mortgagee shall be reduced automatically to the
maximum amount permitted under applicable law. If Mortgagee shall ever receive
anything of value deemed interest under applicable law which would apart from
this provision be in excess of the maximum lawful amount, the amount which would
have been excessive interest shall be applied to the reduction of the principal
amount owing on the Secured Obligations in inverse order of maturity and not to
the payment of interest, or if such amount which would have been excessive
interest exceeds the unpaid principal balance of the Secured Obligations, such
excess shall be refunded to Mortgagor, or to the maker of the Note or other
evidence of indebtedness if other than Mortgagor. All interest paid or agreed to
be paid to Mortgagee shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full stated term,
including any renewal or extension, of such indebtedness so that the amount of
interest on account of such indebtedness does not exceed the maximum permitted
by applicable law. The terms and provisions of this section shall control and
supersede every other provision of all existing and future agreements between
Mortgagor, the maker of the Note or other evidence of indebtedness if other than
Mortgagor, and Mortgagee.

THIS MORTGAGE, THE LOAN AGREEMENT, AND THE OTHER LOAN DOCUMENTS EMBODY THE
FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS
AMONG THE PARTIES HERETO. The provisions hereof and the other Loan Documents may
be amended or waived only by an instrument in writing signed by the Mortgagor
and Mortgagee.

7.20 No Oral Changes. IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS
AGREEMENT SHOULD BE READ CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE
ENFORCEABLE. NO OTHER TERMS OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN
CONTRACT MAY BE LEGALLY ENFORCED. YOU MAY CHANGE THE TERMS OF THIS AGREEMENT
ONLY BY ANOTHER WRITTEN AGREEMENT.

 

MORTGAGE – Page 21



--------------------------------------------------------------------------------

BORROWER ACKNOWLEDGES THE RECEIPT OF A COPY OF THIS DOCUMENT AT THE TIME IT WAS
SIGNED.

 

MORTGAGE – Page 22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as of the date first
above written.

 

MORTGAGOR: WEBSTER CITY IA ASSISTED LIVING OWNER, LLC, a Delaware limited
liability company By:  

/s/ Joshua J. Taube

  Joshua J. Taube, Vice President WEBSTER CITY IA ASSISTED LIVING TENANT, LLC, a
Delaware limited liability company By:  

/s/ Joshua J. Taube

  Joshua J. Taube, Vice President

 

MORTGAGE – Page 23



--------------------------------------------------------------------------------

STATE OF FLORIDA   )   : COUNTY OF ORANGE   )

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that Joshua J. Taube, whose name as Vice President of WEBSTER CITY IA
ASSISTED LIVING OWNER, LLC, a Delaware limited liability company, is signed to
the foregoing instrument, and who is known to me, acknowledged before me on this
day that, being informed of the contents of said instrument, he as such Vice
President and with full authority, executed the same voluntarily for and as the
act of said limited liability company on the day the same bears date. Given
under my hand and official seal this 30th day of August, 2012.

 

/c/ Cathleen A. Coffey

Notary Public My Commission Expires:  

 

 

STATE OF FLORIDA   )   : COUNTY OF ORANGE   )

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that Joshua J. Taube, whose name as Vice President of WEBSTER CITY IA
ASSISTED LIVING TENANT, LLC, a Delaware limited liability company, is signed to
the foregoing instrument, and who is known to me, acknowledged before me on this
day that, being informed of the contents of said instrument, he as such Vice
President and with full authority, executed the same voluntarily for and as the
act of said limited liability company on the day the same bears date. Given
under my hand and official seal this 30th day of August, 2012.

 

/c/ Cathleen A. Coffey

Notary Public My Commission Expires:  

 

 

MORTGAGE – Page 24